IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. PD-0095-10 & PD-0096-10



LARRY JOE CROCKER, Appellant

v.

THE STATE OF TEXAS




MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)
DALLAS COUNTY




           Per curiam. 


O R D E R
           Appellant was convicted of indecency with a child in Cause Nos. F05-26125 and F07-01205 in the Criminal District Court No. 1 of Dallas County.  He was sentenced to five years
in prison in one case, and ten years in prison, probated for ten years, in the other case.  The
Court of Appeals reversed the convictions.  Crocker v. State, Nos. 05-08-00245-CR,
05-08-00246-CR (Tex. App.– Dallas, December 11, 2009) (not designated for publication). 
The State has filed a petition for discretionary review in the Court of Appeals which has not
yet been forwarded to this Court.  
           Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending the issuance of a mandate from this
Court. 
           Accordingly, bail is hereby set in the amount of $10,000, and it is ORDERED that the
trial court order Appellant released from confinement assessed in these causes upon the
posting of bail.  Additionally, the trial court may set any reasonable conditions on the bonds.
Any sureties must be approved by the trial court.  
           IT IS SO ORDERED this the 11th day of February, 2010.
 
DO NOT PUBLISH